DETAILED ACTION
1.	This communication is in response to the Application filed on 3/19/2020. Claims 1-13 are pending and have been examined. 
Claim Rejections - 35 USC § 112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claim 2 recites "the source audio file ..” However, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites "the weighted mean .. the coefficients ..” However, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites "the source audio file ..” However, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites "the mean position ..” However, there is insufficient antecedent basis for this limitation in the claim.
Note that for Claim 13, the Specification states: “a non-transitory computer-readable recording medium is provided that stores therein a computer program product, which, when executed by a processor/circuitry, such as the processor/circuitry described above, causes the methods described herein to be performed.” Therefore, Claim 13 is not subject to 35 USC 101 software rejection.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.


/FENG-TZER TZENG/	11/20/2021

Primary Examiner, Art Unit 2659